     Case 1:16-cv-00010-JRH-BKE Document 92 Filed 03/19/19 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                           AUGUSTA DIVISION

Sarah Usry and Daniel Darnell, on
behalf of themselves and all others
similarly situated,                         Case No.: 1:16-cv-00010-JRH-BKE
                                            Hon. Judge J. Randal Hall
       Plaintiffs,                          Magistrate Judge Brian K. Epps

v.

EquityExperts.org, LLC doing business
as Equity Experts, et al.
AL
      Defendants.


              MOTION TO WITHDRAW AS CO-COUNSEL TO
               DEFENDANT EQUITY EXPERTS.ORG, LLC

      Pursuant to Local Rule 83.7, undersigned counsel for Defendant

EquityExperts.org, LLC (“Equity Experts”), respectfully requests leave to withdraw

as co-counsel of record for Equity Experts. In support of this motion, undersigned

counsel state as follows:

      1.     Undersigned counsel, Charity A. Olson, recently resigned from private

practice to pursue other employment opportunities.

      2.     On or about March 13, 2019, Equity Experts, by and through Katrina

DeMarte, Esq., of Magdich Law, provided notice to all counsel of record that Equity

Experts had retained Ms. Demarte and Jim Bass of the Law Offices of James O.



                                        1
      Case 1:16-cv-00010-JRH-BKE Document 92 Filed 03/19/19 Page 2 of 3




Bass, P.C., to represent Equity Experts in this matter in the place of undersigned

counsel and Kyle Kotake of Brock & Scott, PLLC. A copy of this correspondence

is attached as Exhibit A.

      3.     On March 14, 2019, Plaintiffs’ counsel, David E. Hudson,

communicated that Plaintiffs “consent” to the withdrawal of undersigned counsel.

Id.

      4.     Undersigned counsel’s withdrawal will not have a material adverse

effect on the interests of Equity Experts given Equity Experts’ retention of counsel,

nor will undersigned counsel’s withdrawal delay or otherwise impede the orderly

progression of this matter.

      5.     A proposed order granting the relief sought is attached as Exhibit B.


Dated: March 19, 2019                           Respectfully Submitted,

                                                /s/ Charity A. Olson
                                                Charity A. Olson, Esq.
                                                P.O. Box 133
                                                Hartland, MI 48353
                                                (734) 222-5179
                                                colson@olsonlawpc.com




                                         2
      Case 1:16-cv-00010-JRH-BKE Document 92 Filed 03/19/19 Page 3 of 3




                         CERTIFICATE OF SERVICE

       I, Charity A. Olson, hereby state that on March 19, 2019, I electronically
filed the foregoing document with the Clerk of the Court using the ECF system,
which will send notification of such filing to the attorneys of record.

                                                /s/ Charity A. Olson
                                                Charity A. Olson, Esq.
                                                colson@olsonlawpc.com




                                         3
